Citation Nr: 1712223	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-40 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder; depression, not otherwise specified (NOS); and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1, 1968 to May 26, 1969.  The Veteran died in February 2016.  The Appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this matter was subsequently transferred to the RO in Atlanta, Georgia.

In October 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing has been added to the record.  

In February 2013, the Board reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder and remanded the case for further development.

In February 2015, the Board issued a decision denying the issues on appeal.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, based on a Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision and remanded the appeal for additional development and consideration.

The Veteran passed away in February 2016.  In March 2016 the Board dismissed the appeal.  Shortly thereafter, the RO granted the Appellant's motion to substitute.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is required pursuant to the Court's November 2015 grant of the Joint Motion.  

In regard to the claim for service connection for an acquired psychiatric disorder, the Court had noted that the July 2014 Supplemental Statement of the Case (SSOC) had referred to the review of Atlanta VA Medical Center (VAMC) records dated from March 24, 2003 to July 8, 2014.  However, the record on appeal had only contained records dated through 2013 from this facility.  Thus, the Board finds that on remand, all outstanding treatment records up until the Veteran's death should be associated with the record.    

Regarding the Veteran's claim of entitlement to service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C, the Court found that the January 2014 DBQ medical opinion is inadequate as it pertains to the Appellant's claim for service connection for Hepatitis C.  The examiner stated that the Veteran's only risk factors for Hepatitis C were either unknown or IV/intranasal cocaine use.  See VA Treatment Records; October 2012 Hearing Transcript.  However, the record indicates that the Veteran had a reported history of intravenous drug and intranasal cocaine use from 1971 to 1973, as well as a history of multiple sexual partners.  Id.  It was also reported that the Veteran had air gun vaccinations and had combat blood exposure from having "rode the medivac w/ blood exposure, helped soldiers who were shot etc." while in service.  Id.  The Veteran also reported that he shared tooth brushes and razors.  Thus an addendum opinion addressing whether the Veteran's hepatitis C was caused by his other reported hepatitis risk factors that occurred in service is required.   

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA medical records that are not currently of record to specifically include records from 2013 until the Veteran's death.  

2.  Obtain a VA addendum opinion by the same January 2014 examiner, (or another appropriate examiner if unavailable), to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hepatic cirrhosis and hepatitis C were related to any other in-service risk factors to include, high risk sexual activity, air gun inoculations, combat blood exposure in the medivac, and sharing tooth brushes and razors.

The claims file must be reviewed by the examiner and the report must note that review.  

The rationale for all opinions expressed must be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such must be stated along with a supporting rationale.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Appellant's claims.  If any benefit on appeal remains denied, the Appellant and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


